Love :
This proceeding is for the redetermination of deficiencies in income tax for the years 1920 and 1921 in the amounts of $485.91 and $36.41, respectively. It is alleged in the petition herein that in computing its net income for the year 1920, the petitioner deducted as debts ascertained to be worthless and charged off within the taxable year, the amount of $3,966.22, and that the Commissioner erroneously disallowed $1,254.53 of the deduction. The answer of the respondent, after admitting certain formal allegations of the petition, denies that the respondent committed error in disallowing as a deduction said amount of alleged worthless debts, and also denies “ each and every *684allegation contained in the taxpayer’s petition not herein before admitted or denied.” The petitioner produced no evidence that the debts in question were ascertained to be worthless and charged off within the taxable year, and in fact there is nothing in the record by way of competent evidence to show that the debts actually existed. Upon the record we can only affirm the action of the respondent.
Other errors alleged in the petition were abandoned.

Judgment for the respondent. The deficiency for 1920 is $485.91 and for 1921 is $36.41.

Considered by TRITssell and Littleton.